Citation Nr: 9929904	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  99-16 769	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on October 23, 1995; a notice of 
disagreement was received by VA after November 18, 1988, and 
the veteran retained an attorney in January 1996, within one 
year of the date of the Board's decision.

2.  In January 1996, the veteran signed a contingent attorney 
fee agreement, drafted by his attorney, which provided that 
20 percent of past due benefits were to be paid by the VA to 
the veteran's attorney.  

3.  A March 1998 decision of the Board granted service 
connection for PTSD; that decision was effectuated by the RO 
in a May 1998 rating decision, which was later modified in a 
June 1999 rating decision, and resulted in past due benefits 
to the veteran.  


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
January 1996 attorney fee agreement by VA from past due 
benefits for the period from December 30, 1987, to June 30, 
1999, in the amount of 20 percent, have been met.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it must first be determined whether the fee 
agreement at issue is valid.  The criteria as indicated in 38 
U.S.C.A. § 5904 and 38 C.F.R. § 20.609 provide that a fee may 
be charged pursuant to a fee agreement if (1) there is a 
final decision by the Board denying a benefit, with no fees 
being allowed or paid for services provided before the date 
of the Board's decision denying benefits; (2) there is a 
notice of disagreement properly filed after November 18, 
1988; and (3) the attorney or agent was retained not later 
than one year following the date of the Board decision 
denying benefits.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(c).

In this case, the Board promulgated a final decision on 
October 23, 1995, which denied entitlement to service 
connection for a psychiatric disorder, including post-
traumatic stress disorder (PTSD).  A notice of disagreement 
pertaining to that decision was received by the RO in 
February 15, 1989, clearly on or after November 18, 1988.  
The record also reflects that the veteran and his attorney 
entered into a contingent fee agreement on January 23, 1996, 
to represent the veteran in connection with his claim for VA 
benefits.  This fee agreement provided that 20 percent of 
past due benefits was to be paid by the VA to the veteran's 
attorney for representation.

Based on this evidence, the January 1996 attorney fee 
agreement satisfies the basic eligibility requirements under 
38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  The record 
includes (1) a final decision promulgated by the Board, (2) a 
notice of disagreement pertaining to that decision, filed 
after November 18, 1988, and (3) documentation reflecting the 
veteran's retention of counsel and signing of a fee agreement 
within one year of the Board's decision.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
an Order dated in March 1997, the Court granted the parties 
Joint Motion to Remand the appeal.  The BVA decision was 
vacated with respect to the issue of entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD.  In the Joint Motion, both parties agreed to withdraw 
two other pending issues.  The Board then issued a decision 
on March 23, 1998, granting service connection for PTSD but 
denying service connection for an acquired psychiatric 
disorder other than PTSD.  In a May 8, 1998, rating decision, 
the RO effectuated the Board's decision, assigning a 10 
percent evaluation effective September 2, 1988; a temporary 
total evaluation based on hospitalization effective January 
21, 1992; and a 10 percent evaluation effective April 1, 
1992.  In a letter dated in October 1998, the veteran, 
through his attorney, disagreed with the assignment of the 
effective date and the 10 percent rating, and reported that 
he had recently been hospitalized for PTSD.  In a June 30, 
1999, rating decision, the RO modified its earlier decision, 
indicating that the proper effective date, based on evidence 
in the file at the time of the earlier decision, was December 
30, 1987.  The RO further concluded that the veteran was 10 
percent disabled by PTSD from December 30, 1987, through his 
1992 hospitalization, and that his symptoms of PTSD met the 
criteria for a 30 percent rating effective April 1, 1992.  
Finally, the RO granted a temporary total evaluation based on 
hospitalization from April 28, 1998, through June 1998, with 
a 30 percent rating effective from July 1, 1998.  

The Board observes that the grant of service connection in 
March 1998 is a favorable determination, which, when 
effectuated by the May 1998 and June 1999 rating decisions 
resulted in past-due benefits being payable to the veteran 
for the period of time between December 30, 1987, and June 
30, 1999.  An August 16, 1999, letter from the RO to the 
veteran and his attorney indicated that maximum past due 
benefits payable to the veteran had been computed at 
$21,580.00, and that $4,316.00, (20 percent of the past due 
benefits) had been withheld as representing the maximum 
attorney fee.  

With regard to the start date of the award, the Board 
observes that, in the June 30, 1999, rating decision, the RO 
in essence corrected its initial determination when it 
revisited evidence already of record and adjusted the 
effective date to December 30, 1987.  The Board finds that 
the June 1999 rating decision modified the May 1998 rating 
decision and that both determinations were required to 
correctly effectuate the Board decision.  Thus, the June 1999 
rating decision dealt with the same "case" and "issue" as 
contemplated by both 38 C.F.R. § 20.609 and 38 U.S.C.A. 
§ 5904.  Further, the August letter to the veteran indicates 
that there are past-due benefits which will result in a cash 
payment to the veteran from which fees may be deducted.  It 
appears from the record that as of August 1999 letter, there 
were past-due benefits which represented the total amount of 
recurring cash payments which had accrued between the 
effective date of the award and the grant of the benefit by 
the Board as effectuated by the RO.

Moreover, with regard to the increase from 10 to 30 percent 
effective April 1, 1992, 38 C.F.R. § 20.609(h)(3)(i) provides 
that attorney fees may be paid as a result of such an 
increase as such was awarded essentially as part of the 
rating decision which modified the initial rating decision 
and which implemented the favorable Board decision.  With 
regard to the termination date of the award of attorney fees, 
the Board notes that 38 C.F.R. § 20.609(h)(3)(i) also 
provides that, when the benefit granted on appeal is service 
connection, past due benefits will be based on the initial 
disability rating assigned by the agency of original 
jurisdiction following the award of service connection.  The 
sum will equal the payments accruing from the effective date 
of the award to the date of the initial disability rating 
decision.  Id.  

The Board finds the amount set forth by the RO in its August 
1999 letter to be presumptively reasonable in fact.  See 
38 C.F.R. § 20.609(f).  However, in view of the date of the 
most recent VA letter, the date of the two recent rating 
decision, and the date of the Board decision, the Board notes 
that recalculation of the actual amount due the attorney may 
be necessary.  Accordingly, attorney fees based on past-due 
benefits in the amount of 20 percent are payable by VA for 
the period of time between December 30, 1987, and June 30, 
1999.  


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits for the grant of 
service connection for PTSD for the period from December 30, 
1987, through June 30, 1999.



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


